977 F.2d 589
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Douglas L. LAVERDURE, Petitioner-Appellant,v.Jack MCCORMICK, Warden, Montana State Prison, Respondent-Appellee.
No. 91-36226.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 5, 1992.*Decided Oct. 22, 1992.

Before FEINBERG,** GOODWIN and SCHROEDER, Circuit Judges.


1
MEMORANDUM***


2
Douglas L. Laverdure appeals the district court's denial of his habeas corpus petition.   Laverdure was convicted in Montana of aggravated burglary, criminal mischief and misdemeanor assault.   Throughout his state and federal appeals, petitioner has asserted two issues:  (1) that the district court erred in denying his motion for a directed verdict because there was insufficient evidence to convict him;  and (2) that the prosecutor's remarks during closing arguments deprived him of due process.   The district court's judgment is affirmed.


3
Laverdure's first argument must fail.   We look to whether "after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt."   Jackson v. Virginia, 99 S.Ct. 2781, 2789 (1979).   Here the chief prosecution witness, Betty Bullchild, testified that the petitioner entered her trailer and proceeded to beat her.   Bullchild's version of events was corroborated by Officer Lewis, who was summoned to the scene.


4
Laverdure next argues that certain remarks by the prosecutor during closing arguments violated his due process rights.   In order to establish a claim of denial of due process by improper remarks on the part of the prosecutor, petitioner must establish that the remarks "so infected the trial with unfairness as to make the resulting conviction a denial of due process."   Darden v. Wainwright, 106 S.Ct. 2464, 2471 (1986),  quoting Donnelly v. DeChristoforo, 94 S.Ct. 1868, 1871 (1974).   The prosecutor's remarks in this case did not rise to this level.


5
AFFIRMED.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Wilfred Feinberg, Senior United States Circuit Judge for the Second Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3